Case 1:21-cv-04505 Document 1-4 Filed 05/19/21 Page 1 of 13




         EXHIBIT D
3/26/2021                  Case 1:21-cv-04505
                              NAACP                    Document
                                    Activist Rachel Dolezal            1-4 About
                                                            Accused of Lying Filed  05/19/21
                                                                                 Being Black by Her Page
                                                                                                    Parents |2Entertainment
                                                                                                               of 13        Tonight




NEWS                                          PHOTOS                                          VIDEOS                                         ET LIVE




NEWS
NAACP Activist Rachel Dolezal Accused of Lying About Being Black by Her
Parents
By Jackie Willis 1:26 PM PDT, June 12, 2015


     CLICK TO UNMUTE




 NOW PLAYING                   3:02                     3:17                       2:30                     2:39                      1:42
NAACP Leader               Jessica Walter Dead     Kristen Stewart            'Country Comfort's        Watch Cardi B's          Dr. Dre's Home
Rachel Dolezal             at 80, Her ‘Arrested    Smiles Like Princess       Eddie Cibrian on If       Husband Offset Give      Target of Potential
Outed as White       ...   Development’ Co- ...    Diana in New Pic     ...   He Shared           ...   Daughter Kulture a ...   Attempted Burglary




An NAACP leader is having her race questioned by her own parents.



https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                              1/12
3/26/2021                 Case 1:21-cv-04505
                             NAACP                    Document
                                   Activist Rachel Dolezal            1-4 About
                                                           Accused of Lying Filed  05/19/21
                                                                                Being Black by Her Page
                                                                                                   Parents |3Entertainment
                                                                                                              of 13        Tonight


Rachel Dolezal, who is president of the Spokane, Washington chapter of the National Association for the
Advancement of Colored People, identiﬁes as a black woman but according to her mother, Ruthanne Dolezal, she is
actually white.


In interview
NEWS           with the Spokesman-Review, Ruthanne claims that after her daughter
                                     PHOTOS                              VIDEOS   and her black husband adopted
                                                                                                           ET LIVE
two African-American children, Rachel started "disguising herself."




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                   2/12
3/26/2021                 Case 1:21-cv-04505
                             NAACP                    Document
                                   Activist Rachel Dolezal            1-4 About
                                                           Accused of Lying Filed  05/19/21
                                                                                Being Black by Her Page
                                                                                                   Parents |4Entertainment
                                                                                                              of 13        Tonight




NEWS                                          PHOTOS                                        VIDEOS                                   ET LIVE




Facebook




"It's very sad that Rachel has not just been herself," Ruthanne told the newspaper. "Her effectiveness in the causes
of the African-American community would have been so much more viable, and she would have been more effective,
if she had just been honest with everybody."




                                                       Anyone with Diabetes Should
                                                       Watch This (Big Pharma
                                                       Companies Hate This!)
                                                       Paid Content by Control Sugar Levels




WATCH: Channing Tatum Pranks Magic Mike XXL Fans With Older Man Disguise


Rachel's parents, who are both white, say their family ancestry is Czech, Swedish and German with a touch of
American Indian heritage. In an interview with CNN, Ruthanne said that her 37-year-old daughter "has never
claimed to be biracial or African American" in their presence.



https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                      3/12
3/26/2021                 Case 1:21-cv-04505
                             NAACP                    Document
                                   Activist Rachel Dolezal            1-4 About
                                                           Accused of Lying Filed  05/19/21
                                                                                Being Black by Her Page
                                                                                                   Parents |5Entertainment
                                                                                                              of 13        Tonight


"She knows it's false but I think she's told herself as well as she's told others this erroneous identity of hers enough
that by now she may believe it more than she believes the truth," Ruthanne told NBC news afﬁliate KHQ. "She wants
to recreate reality. She wants to just invent it herself."


NEWS                                          PHOTOS                                        VIDEOS                                   ET LIVE
WATCH: Star Wars Lead John Boyega Walked Convention Floor in Disguise


The NAACP was forced to address this controversy Friday morning.


"NAACP Spokane Washington Branch President Rachel Dolezal is enduring a legal issue with her family, and we
respect her privacy in this matter. One’s racial identity is not a qualifying criteria or disqualifying standard for
NAACP leadership," the organization said in a statement to ET. "The NAACP Alaska-Oregon-Washington State
Conference stands behind Ms. Dolezal's advocacy record. In every corner of this country, the NAACP remains
committed to securing political, educational, and economic justice for all people, and we encourage Americans of all
stripes to become members and serve as leaders in our organization."




Rachel's ethnicity is also in question by the city of Spokane which is claiming she checked that she was of African-
American descent on a city application to be on the Ombudsman commission.




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                      4/12
3/26/2021                 Case 1:21-cv-04505
                             NAACP                    Document
                                   Activist Rachel Dolezal            1-4 About
                                                           Accused of Lying Filed  05/19/21
                                                                                Being Black by Her Page
                                                                                                   Parents |6Entertainment
                                                                                                              of 13        Tonight




NEWS                                          PHOTOS                                        VIDEOS                                   ET LIVE




Facebook




On Thursday, a reporter from CNN afﬂiate KXLY straight up asked Rachel if her parents were white. "That's a very --
I mean, I don't know what you're implying," she told the reporter before walking off mid interview.



PHOTOS: Double Take! Celebrity Lookalikes


This bizarre story has inevitably made it to Twitter, with the hashtag "#transracial" trending. "Hmm interesting
article about #racheldolezal. If she identiﬁes as black, can she be transracial?" one tweet reads.


Actress Mia Farrow posted a similar sentiment, writing: "We accept that a person can identify as transgender. Can
'trans-ethnic' be a real thing?"




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                      5/12
3/26/2021                 Case 1:21-cv-04505
                             NAACP                    Document
                                   Activist Rachel Dolezal            1-4 About
                                                           Accused of Lying Filed  05/19/21
                                                                                Being Black by Her Page
                                                                                                   Parents |7Entertainment
                                                                                                              of 13        Tonight




NEWS                                          PHOTOS                                        VIDEOS                                   ET LIVE




            We accept that a person can identify as transgender. Could 'trans-
                       ethnic' be a real thing? #RachelDolezal
                            — mia farrow (@MiaFarrow) June 12, 2015

             Felonious Munk
             @Felonious_munk

   "She's trying to steal my (tropic) thunder?!" ~~~ Kirk Lazarus
   asking about #RachelDolezal




   8:59 AM · Jun 12, 2015

        82          99          Share this Tweet




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                      6/12
3/26/2021                 Case 1:21-cv-04505
                             NAACP                    Document
                                   Activist Rachel Dolezal            1-4 About
                                                           Accused of Lying Filed  05/19/21
                                                                                Being Black by Her Page
                                                                                                   Parents |8Entertainment
                                                                                                              of 13        Tonight


"Not sure whether to be ﬂattered, creeped out or just laugh," Montel Williams posted. "SERIOUSLY #RachelDolezal
who does this?"


"The #RachelDolezal story: Meryl Streep as Rachel, I'll play the black lady and Morgan Freeman will be this dude,"
comedian
NEWS         Loni Love also tweeted.          PHOTOS                                        VIDEOS                                   ET LIVE




As of late, Rachel is still the Spokane NAACP President.


RELATED GALLERY




  Two Looks, One Star: Major Celeb Hair Transformations of the Past! ⟶



https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                      7/12
3/26/2021                   Case 1:21-cv-04505
                               NAACP                    Document
                                     Activist Rachel Dolezal            1-4 About
                                                             Accused of Lying Filed  05/19/21
                                                                                  Being Black by Her Page
                                                                                                     Parents |9Entertainment
                                                                                                                of 13        Tonight



                                     SHARE                                                                  TWEET




NEWS                                               PHOTOS                                    VIDEOS                                    ET LIVE




Cheap Online Degrees Seniors Can Complete In a Flash
Online Business Degrees | Search Ads | Sponsored




If you're over 50 - this game is a must!
Vikings: War of Clans | Sponsored




Real Men's Tungsten Bands - Affordable and Masculine
Tungsten Fashions | Sponsored




Don't play this game if you are under 40 years old
Vikings: War of Clans | Sponsored




Armon Tungsten Ring 8mm
Tungsten Fashions | Sponsored




World's 23 Most Beautiful Beaches
TripOnMag.com | Sponsored




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                        8/12
3/26/2021                   CaseNAACP
                                 1:21-cv-04505          Document
                                      Activist Rachel Dolezal Accused of1-4    FiledBeing
                                                                        Lying About   05/19/21
                                                                                          Black by HerPage
                                                                                                       Parents10  of 13 Tonight
                                                                                                              | Entertainment


Skip The Chiropractor & Do This For Neck & Shoulder Pain
The most advanced personal neck massage device ever created. A better, faster way to relieve your
neck pain!
NeckRelax | Sponsored

NEWS                                           PHOTOS                                       VIDEOS                                ET LIVE
EXCLUSIVE: Kim Kardashian 'Terrified' After Kanye West's Hospitalization: He 'Hasn't
Been Himself in a While' | Entertainment Tonight
Kim Kardashian rushed to be by Kanye West's side after hearing of his hospitalization, a source tells ET.
Entertainment Tonight




Don't Let Poor Reviews Ruin You - Fast Free Scan Shows What Customers Think
Delight and manage your customers anytime, anywhere, and on any device with Thryv's small business platform.
Thryv | Sponsored



All Seniors Should Wear This $49 Health Watch
Koretrak by weLoveSavings | Sponsored




Fast, Free Scan Shows What Your Customers Are Saying About You Now
Delight and manage your customers anytime, anywhere, and on any device with Thryv's small business
platform.
Thryv | Sponsored


Kelly Clarkson Opens Up About 'Horrible' Divorce as New Split Details Emerge | Entertainment
Tonight
Entertainment Tonight



'That 70s Show' Actress Dies | Entertainment Tonight
Entertainment Tonight




The Secret Behind Babbel: An Expert Explains Why This App Is the Best for Learning a New
Language
Babbel | Sponsored



Remove NETFLIX Restrictions In Puerto Rico This Is What You Do
TheTopFiveVPN | Sponsored




Is your shower drain dirty? This trick makes it clean again!
Happy-Tricks.com | Sponsored



https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                   9/12
3/26/2021                CaseNAACP
                              1:21-cv-04505          Document
                                   Activist Rachel Dolezal Accused of1-4    FiledBeing
                                                                     Lying About   05/19/21
                                                                                       Black by HerPage
                                                                                                    Parents11  of 13 Tonight
                                                                                                           | Entertainment




Cloris Leachman, Emmy and Oscar-Winning Actress, Dead at 94 | Entertainment Tonight
Entertainment Tonight

NEWS                                          PHOTOS                                        VIDEOS                             ET LIVE



Kim Kardashian Posts Jaw-Dropping Twerking Video | Entertainment Tonight
Entertainment Tonight




  SPONSORED TOPICS

   1. BEST FACE WRINKLE CREAM                     5. JEANS FOR WOMEN OVER 60                      9. DRINKS THAT SHRINK BELLY

   2. ADOPT CAVALIER PUPPIES                      6. HOW TO LOSE BELLY FAT                       10. CHEAP TVS FOR SALE

   3. VINEGAR FOR HAIR LOSS                        7. THYROID EYE DISEASE                        11. BEST VITAMINS FOR

   4. TRENDY DRESSES FOR                          8. BEST CLOTHES FOR OLDER                      12. BEST MEDICARE PART D




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward               10/12
3/26/2021                CaseNAACP
                              1:21-cv-04505          Document
                                   Activist Rachel Dolezal Accused of1-4    FiledBeing
                                                                     Lying About   05/19/21
                                                                                       Black by HerPage
                                                                                                    Parents12  of 13 Tonight
                                                                                                           | Entertainment




NEWS                                          PHOTOS                                        VIDEOS                             ET LIVE




BROWSE ETONLINE
News
ET Live
Video
Photos
Movies
TV
Awards
Music
Style
Giveaways
Newsletters


CONNECT WITH ET
Facebook
Instagram
Twitter
YouTube
RSS
ET on TV
ET LIVE Help
Submit Feedback
Careers
Advertise with Us


SITES WE LOVE
Paramount+
CBS News
Inside Edition
Rachael Ray Show

https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                11/12
3/26/2021                  CaseNAACP
                                1:21-cv-04505          Document
                                     Activist Rachel Dolezal Accused of1-4    FiledBeing
                                                                       Lying About   05/19/21
                                                                                         Black by HerPage
                                                                                                      Parents13  of 13 Tonight
                                                                                                             | Entertainment


DABL
Dr. Phil
Star Trek
The Doctors
The Drew Barrymore Show
NEWS                                              PHOTOS                                          VIDEOS                               ET LIVE
last.fm


GET THE LATEST NEWS
      E-Mail Address

BySIGN  UPup, you agree to our Terms of Use and Privacy Policy
  signing




                        ® & © 2021 CBS Studios Inc. © 2021 CBS Television Distribution and CBS Interactive Inc. All Rights Reserved.

   Terms of Use Privacy Policy Mobile User Agreement Video Services Policy Closed Captioning Ad Choices Advertise with Us Submit a Tip
                                         CA Privacy/Info We Collect Do Not Sell My Personal Information




https://www.etonline.com/news/166099_naacp_activist_rachel_dolezal_race_in_question_after_her_parents_come_forward                       12/12
